Fourth Court of Appeals
                               San Antonio, Texas
                                   November 28, 2017

                                   No. 04-17-00431-CR

                              James Alexander HAWKINS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR8897
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER
       Appellant’s third motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on December 22, 2017. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court